DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6,  8, 11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer et al. (US 20130343301) in view of CATT (IDS dated 4/22/2020, 3GPP TSG RAN WG1 #88 Title: On codeword-to-layer mapping).
Regarding claims 1, 6, 11, and 16, Geirhofer teaches sending, to a base station, capability indication information used to indicate whether a terminal supports non-coherent joint transmission (Fig. 15, at 1502, BS may receive one or more user equipment (UE) capability signaling configurations from a UE and [0072] Access network 900 may include support for multiple CoMP schemes including coordinated scheduling and/or coordinated beamforming, dynamic point selection (DPS), coherent and/or non-coherent joint transmission (JT)); and receiving downlink control information from the base station, wherein the downlink control information is based on the capability indication information ([0129] at 1504, the BS may transmit signaling, based at least in part on the one or more signaled UE capability configurations, indicating a configuration selected from a second set of possible configurations that defines how the UE is to communicate with the one or more BSs using CoMP operations on one or more component carriers (CCs)). 
However, Geirhofer does not teach wherein the capability indication information comprises at least one of the following information: a maximum quantity of information transmission layers that is supported by the terminal, a maximum throughput supported by the terminal, and a maximum quantity of code words that is supported by the terminal. CATT’s Alt-1 on page 3 discloses UE reports its capability including supported number of codeword. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with CATT in order to 
Regarding claims 3, 8, 13 and 18, Geirhofer teaches wherein the capability indication information is used to indicate is used to indicate whether the terminal supports the downlink control information format corresponding to the non-coherent joint transmission (Fig. 15, at 1502, BS may receive one or more user equipment (UE) capability signaling configurations from a UE and [0072] Access network 900 may include support for multiple CoMP schemes including coordinated scheduling and/or coordinated beamforming, dynamic point selection (DPS), coherent and/or non-coherent joint transmission (JT)). 
Claims 2, 5, 7, 10, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer et al. (US 20130343301) modified by CATT in view of Park et al. (US 20190158259).
Regarding claims 2 and 12, neither Geirhofer nor CATT expressly teaches receiving a parameter of the downlink control information from the base station, wherein the parameter comprises a downlink control information format and/or a maximum quantity of to-be-sent downlink control information, and the parameter is based on the capability indication information. Park teaches [0170] the DCI formats 0 and 1A have the same size, but the UE may distinguish the DCI format using a flag (flag for format 0/format 1A differentiation) used for distinguishing the DCI formats 0 and 1A included in the PDCCH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Park in order 
Regarding claims 5, 10, 15, and 20, neither Geirhofer nor CATT expressly teaches wherein the capability indication information is carried in higher layer signaling.  Park teaches [0179] Except the subframes indicated by the higher layer parameter `mbsfn-SubframeConfigList`, a UE shall upon detection of a PDCCH of a serving cell with DCI format 1, 1A, 1B, 1C, 1D, 2, 2A, 2B or 2C intended for the UE in a subframe, decode the corresponding PDSCH in the same subframe with the restriction of the number of transport blocks defined in the higher layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Park in order to provide a method for transmitting/receiving multicast/broadcast data at/from a multi-cell or a multi-transmission point in a wireless communication system ([0004], Park).
Regarding claims 7 and 17, Geirhofer teaches determining a parameter of the downlink control information based on the capability indication information and whether a base station supports the non-coherent joint transmission (Fig. 15);  or 
determining a parameter of the downlink control information based on the capability indication information, whether the base station supports the non-coherent joint transmission, and a current channel status, wherein the parameter comprises a downlink control information format and/or a maximum quantity of to-be-sent downlink control information;  
However, neither Geirhofer nor CATT teaches sending the parameter to the terminal by using downlink control information or higher layer signaling, to indicate, to [0170] the DCI formats 0 and 1A have the same size, but the UE may distinguish the DCI format using a flag (flag for format 0/format 1A differentiation) used for distinguishing the DCI formats 0 and 1A included in the PDCCH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Park in order to provide a method for transmitting/receiving multicast/broadcast data at/from a multi-cell or a multi-transmission point in a wireless communication system ([0004], Park).
Claims 4, 9, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer et al. (US 20130343301) modified by CATT, and further in view of Sahin et al. (US 20140146756).
Regarding claims 4, 9, 14, and 19, however, neither Geirhofer nor CATT teaches capability indication information further comprises whether the terminal has a capability of a successive interference cancellation receiver or a parallel interference cancellation receiver. Sahin teaches Fig. 4 and [0244] SIC_idj is the 1-bit indicator showing the j-th WTRU's capability of performing SIC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Sahin in order to provide at least the performance to match the capabilities of the mobiles ([0002], Sahin).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467